Citation Nr: 0939970	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  09-20 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the right hand, currently rated as 10 
percent disabling.  


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1952 to November 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran suffered a shell fragment wound to his right 
hand during combat in Korea in May 1953.  

2.  The residuals of the Veteran's shell fragment wound of 
the right hand are not productive of limitation of motion of 
the thumb with a gap of more than 2 inches (5.1 cm) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, unfavorable ankylosis of the thumb, or 
favorable or unfavorable ankylosis of at least two digits.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a shell fragment wound (Muscle Group IX 
injury) to the right hand are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.71a Diagnostic Codes (DC) 5216 through 5230, and 4.73 
Diagnostic Code 5309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1.  Further, examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned. 38 C.F.R. § 4.7.

The Veteran's residuals of a shell fragment wound to the 
right hand have been evaluated under 38 C.F.R § 4.73, DC 
5309.  DC 5309 applies to residuals of injury to muscle group 
IX, namely the intrinsic muscles of the hand.  The code 
states that the forearm muscles act in strong grasping 
movements and are supplemented by the intrinsic muscles in 
delicate manipulative movements. Intrinsic muscles of hand: 
Thenar eminence; short flexor, opponens, abductor and 
adductor of thumb; hypothenar eminence; short flexor, 
opponens and abductor of little finger; 4 lumbricales; 4 
dorsal and 3 palmar interossei.  38 C.F.R § 4.73, DC 5309; 
see also 38 C.F.R. § 4.56 (2009) (providing general 
considerations for the evaluation of muscle injuries).  A 
note to DC 5309 further provides that the hand is so compact 
a structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  Such an injury is therefore rated on 
limitation of motion with a minimum of a 10 percent rating.  
38 C.F.R § 4.73, DC 5309, Note.

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Although § 4.40 does not require a separate rating 
for pain, it does provide guidance for determining ratings 
under other diagnostic codes assessing musculoskeletal 
function.  The Board has a special obligation to provide a 
statement of reasons or bases pertaining to § 4.40 in rating 
cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Further, the general principles for combined ratings for 
muscle injuries state that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2009).  

Since the issue in this case is entitlement to an increased 
rating, the present level of his disability is the Board's 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Much like with claims for increased initial ratings, 
staged ratings are appropriate for an increased rating claim 
whenever the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In this case of an application for a higher rating for 
residuals of a shell fragment wound to the right hand, the 
Board reviewed the Veteran's VA compensation and pension 
hand, thumb, and fingers examinations (VA hand examination) 
of August 2003, January 2006, and January 2009, as well as 
the rest of his claims file.  The Veteran's shell fragment 
wound of the right hand was originally service connected in 
November 1953 at a 10 percent rate.  The Veteran filed the 
claim at issue here in December 2008.  

The Veteran's VA hand examinations of August 2003 and January 
2006 are notable for their consistencies.  Both examinations 
found that the Veteran was able to touch his thumb to each 
finger, and each finger was able to touch his thumb pad.  The 
Veteran was able to use his injured hand to push, pull, 
twist, probe, write and touch.  The August 2003 exam found 
the Veteran's muscle strength to be strong with a strong 
grip, and the January 2006 exam noted that none of the 
Veteran's fingers were ankylosed.  

The Veteran's most recent VA hand examination, performed in 
January 2009, is ultimately the most relevant here, both 
because it is the closest temporally to the claim at issue 
and because its results are so similar to the Veteran's 
previous examinations.  In this latest examination, the 
Veteran informed the examiner that he suffered from pain and 
numbness in his right hand.  The Veteran reported that this 
pain radiates up his right arm to his elbow.  The examiner 
found that the Veteran did suffer from a decrease in strength 
in right hand, but not a decrease in dexterity.  The 
Veteran's strength for pushing, pulling and twisting with his 
right hand was 4/5 on account of his muscle weakness.  The 
examiner found no ankylosis or deformity of one or more 
digits.  While the Veteran's injury prevents him from 
exercising or playing sports, his injury has only mild 
effects on his other daily activities.  The examiner thus 
diagnosed the Veteran as suffering from residuals of shell 
fragment wound in his right hand with residuals of a right 
fifth metacarpal fracture.  The Veteran further suffers from 
focal right ulnar nerve entrapment neuropathy.  

Concurrent with his claim for an increased rating for 
residuals of a shell fragment wound to the right hand, the 
Veteran submitted treatment records from Dr. Jaime Marrero-
Russe.  These records noted the Veteran's nerve function in 
his right hand, finding that the Veteran suffered from focal 
right ulnar nerve entrapment neuropathy.  

Dr. Marrero-Russe's findings are consistent with those of the 
January 2009 VA hand examination, and they warrant the 10 
percent rating that has been assigned.  The Veteran does not 
suffer from a decrease in dexterity of his right hand, and 
the decrease in strength that he experiences is minimal.  
Though the Veteran experiences pain in his 4th and 5th 
phalange, he is able to manage this pain with medication.  
While the Veteran experiences pain in his ulnar nerve, this 
pain does not affect different functions and is thus 
considered in this rating.  DeLuca would not permit a higher 
disability rating here, as the only functional loss 
identified is some weakness in the Veteran's hand that has 
already been accounted for in the current 10 percent rating.  
Also, as the Veteran's disability has remained consistent 
throughout the appeals period, staged ratings are not 
appropriate.  

The Board has considered whether other, analogous rating 
criteria would more approximate the Veteran's symptoms or 
result in a higher rating.  Ankylosis or limitation of motion 
of single or multiple digits of the hand is rated according 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230.  With 
favorable or unfavorable ankylosis of two digits of one hand, 
the index and long, index and ring; or index and little 
fingers, a 20 percent rating is assigned. 38 C.F.R. § 4.71a, 
DC 5219, 5223.  Unfavorable ankylosis of the thumb is 
assigned a 20 percent rating.  Id., DC 5224.  Limitation of 
motion of the thumb with a gap of more than two inches (5.1 
centimeters) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, is also rated as 20 
percent disabling. Id., DC 5228.

Here, the Veteran displays none of these symptoms.  None of 
the examiners found that the Veteran's fingers or thumb were 
ankylosed.  The August 2003 and January 2006 examinations 
both found that the Veteran could touch his thumb pad with 
his fingers, and he could use his thumb to touch each of his 
other digits.  As the Veteran's symptoms do not meet the 
criteria for a separate rating, the Board finds the rating 
criteria that has already been used to be adequate.  

The Veteran's disability is also not so severe as to warrant 
an extraschedular rating.  An extraschedular rating may be 
applied in exceptional cases involving marked interference 
with employment or frequent hospitalizations.  38 C.F.R. § 
3.321 (2009).  As outlined by the Court of Appeals for 
Veterans Claims, the Board uses a three-step inquiry to 
determine whether an extraschedular rating is warranted; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  In this case, the applicable 
rating criteria are adequate to evaluate the Veteran's 
disability.  The VA examination found that the Veteran 
suffers from residuals of his shell fragment wound.  While 
the Veteran has decreased strength in his right hand, this 
symptom is contemplated under the applicable rating criteria 
for hand injuries.  The Board also notes that the Veteran has 
not had any recent hospitalization for treatment of his hand 
injury.  The Veteran is not currently employed, so his 
disability does not interfere with his employment.  As 
neither marked interference with employment nor frequent 
hospitalizations have been found, an extraschedular 
evaluation is not appropriate in this case.  

As the Veteran's shell fragment wound to his right hand does 
not result in limitation of motion of the thumb, unfavorable 
ankylosis of the thumb, or favorable or unfavorable ankylosis 
of at least two digits, the Board concludes that the criteria 
for a rating in excess of 10 percent for residuals of a shell 
fragment wound to the right hand are not met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a 
Diagnostic Codes 5216 through 5230, and 4.73 Diagnostic Code 
5309

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).  

Here, the VCAA duty to notify was addressed by way of a 
letter sent to the Veteran in January 2009, prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

In Vazquez-Flores v. Peake, the Court of Appeals for Veterans 
Claims held that a claimant seeking an increased rating - 
whether based on a diagnostic code or not - must be notified 
of what evidence is required to substantiate his claim.  22 
Vet. App. 37, 43-44 (2008), vacated sub. nom. Vazquez-Flores 
v. Shinseki, Nos. 2008-7150, 2008-7115, 2009 WL 2835434 (Fed. 
Cir. Sept. 4, 2009).  Though the January 2009 letter to the 
Veteran was not as detailed as is now required, the Veteran 
was informed of how to qualify for an increased rating based 
on the diagnostic code in both the rating decision and the 
Statement of the Case.  Accordingly, any previous failure to 
provide notice is not prejudicial.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained both the Veteran's service treatment 
records and VA treatment records.  He has been afforded a VA 
compensation and pension examination to assess the severity 
of his hand injury.  The Board notes that the evidence 
already of record is adequate to allow resolution of the 
appeal.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

An increased rating for residuals of a shell fragment wound 
to the right hand is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


